Citation Nr: 0623106	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a left hand 
disability as secondary to degenerative joint disease of the 
lumbar spine.

3.  Entitlement to service connection for a left leg 
disability as secondary to degenerative joint disease of the 
lumbar spine.

4.  Entitlement to service connection for tumors of the 
wrists and elbows.  

5.  Entitlement to service connection for a calcified aorta.

6.  Entitlement to service connection for hearing loss.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2003, 
March 2005, and August 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

(Consideration of the claim for service connection for 
hearing loss is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the lumbar 
spine is not related to his active military service.

2.  The veteran does not have any currently shown left hand 
disability, left leg disability, tumors of the wrists or 
elbows, or calcified aorta.

3.  Service connection for a nervous disorder was denied in a 
November 1976 rating decision.  The veteran did not initiate 
an appeal.

4.  The evidence received since the November 1976 decision, 
when considered by itself, or in the context of the entire 
record, does not raise a reasonable possibility of 
substantiating the claim of service connection for 
depression.


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative joint disease of 
the lumbar spine that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran does not have a left hand disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

3.  The veteran does not have a left leg disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

4.  The veteran does not have tumors of the wrists or elbows 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2005).

5.  The veteran does not have a calcified aorta that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

6.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for depression 
has not been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from September 1958 to 
August 1962.  Service medical records (SMRs) were associated 
with the claims file.  The SMRs were negative for any 
reference to treatment for or diagnoses of degenerative joint 
disease of the lumbar spine, tumors of the wrists or elbows, 
or a calcified aorta. 

Private treatment reports from Barnes Hospital dated in 
November 1985 were negative for any reference to the 
veteran's claimed disabilities.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 1976 to November 2005.  A screening 
history obtained in December 1987 revealed that the veteran 
injured his neck and back in a car accident in 1986.  In May 
1994 the veteran was noted to have a "ruptured back."  X-
rays of the lumbosacral spine and thoracic spine obtained in 
September 1994 revealed mild degenerative changes in both.  
In August 2000, the veteran was noted to have neck pain, 
headaches, and radiculopathy of the left arm and left leg.  
The veteran was noted to be three and a half years status-
post a fall.  The record noted that the veteran had filed for 
worker's compensation.  In January 2002, the veteran was 
noted to have degenerative joint disease of the cervical 
spine and lumbosacral spine with radiculopathy.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Degenerative Joint Disease

The evidence of record, taken as a whole, does not reflect 
that the veteran's current back disability is related to 
service.  The veteran was not treated for any complaints 
related to a back disability and there is no record of any 
injury to the veteran's back in service.  A screening history 
obtained by VA in December 1987 revealed that the veteran 
injured his neck and back in a car accident in 1986.  X-rays 
of the lumbosacral spine and thoracic spine obtained in 
September 1994 revealed mild degenerative changes in both.  
In August 2000 the veteran was noted to have neck pain, 
headaches, and radiculopathy affecting the left arm and left 
leg.  The veteran was noted to be three and a half years 
status-post fall.  The record noted that the veteran had 
filed for worker's compensation.  In January 2002, the 
veteran was noted to have degenerative joint disease of the 
lumbosacral spine and cervical spine with radiculopathy. 

The evidence, as already noted, tends to show that the 
veteran did not injure his back in service.  Rather, he was 
seen for complaints of back pain in 1987 which was noted to 
have resulted from a car accident in 1986.  This first 
instance of treatment for his back came 25 years after the 
veteran separated from service and was attributed to a car 
accident.  Additionally, there has been no suggestion that 
arthritis was manifest during the one-year period following 
the veteran's release from active military service.  
38 C.F.R. §§ 3.307, 3.309.  Given that joint disease was not 
shown until many years after service and has been attributed 
to post-service injury rather than military service, there is 
no basis for a grant of service connection.  The 
preponderance of the evidence is against the veteran's claim 
for service connection.  

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The competent evidence of record establishes that the veteran 
currently suffers from degenerative joint disease of the 
lumbosacral spine and cervical spine with radiculopathy.  
However, as noted above, the veteran's current back 
disability is not related to service.  In August 2000, the 
veteran was noted to have neck pain, headaches, and 
radiculopathy of the left arm and left leg.  The veteran was 
noted to be three and a half years status-post a fall.  The 
record noted that the veteran had filed for worker's 
compensation.  The veteran was noted to have degenerative 
joint disease of the lumbosacral spine and cervical spine 
with radiculopathy in January 2002.  Because the lumbar spine 
disability is not related to his period of service, an award 
of service connection on a secondary basis is not warranted.  
The preponderance of the evidence is against the claims for 
service connection for a left hand disability and a left leg 
disability.

Tumors

The veteran claims that tumors of the wrists and elbows are 
the result of exposure to ionizing radiation.  In general, 
service connection for a condition, claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  First, VA has 
identified certain diseases which are presumed to be the 
result of radiation exposure.  Such a presumption, of course, 
must be based upon a finding that the veteran was, in fact, 
exposed to radiation.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, there are other radiogenic diseases which 
may be service connected directly under the special framework 
set forth in 38 C.F.R. § 3.311.  The list of radiogenic 
diseases, however, is not exclusive.  The veteran may provide 
competent scientific or medical evidence that the disease 
claimed to be the result of radiation exposure is, in fact, a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Third, even if 
the disease in question is not listed in 38 C.F.R. § 3.309 or 
is not a radiogenic disease under § 3.311, the veteran is not 
foreclosed from proving direct service connection by 
establishing direct actual causation under 38 U.S.C.A. § 1110 
(2005) and 38 C.F.R. § 3.303 (2005).  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of current diagnosis of tumors of the wrists or 
elbows.  Without medical evidence of a current disability, 
the analysis ends, and the claim must be denied.  The 
veteran's SMRs are negative for any treatment for or a 
diagnosis of tumors.  Similarly, the VA outpatient treatment 
records associated with the claim file are silent for any 
reference to a diagnosis or treatment for tumors.  
Additionally, the veteran has not submitted any other 
evidence to indicate that he has been treated for tumors or 
has been diagnosed with tumors at any time since service.  
Absent a current diagnosis, an award of service connection is 
not warranted.  The preponderance of the evidence is against 
the claim.

Calcified Aorta

Here, there is no medical evidence of current diagnosis of a 
calcified aorta.  As previously noted, without medical 
evidence of a current disability, the analysis ends, and the 
claim must be denied.  The veteran's SMRs are negative for 
any treatment for or a diagnosis of a heart disability.  
Similarly, the VA outpatient treatment records associated 
with the claims file are silent for any reference to a 
diagnosis or treatment for a disorder of the aorta.  
Additionally, the veteran has not submitted any other 
evidence to indicate that he has been treated for a calcified 
aorta or has been diagnosed with such at any time since 
service.  Absent a current diagnosis, an award of service 
connection is not warranted.  The preponderance of the 
evidence is against the claim.

The Board notes that the veteran has alleged that he has 
degenerative joint disease of the lumbar spine, a left hand 
disability, a left leg disability, tumors of the wrists and 
elbows, and a calcified aorta which should be service 
connected.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for degenerative joint disease of the 
lumbar spine, a left hand disability, a left leg disability, 
tumors of the wrists or elbows, or a calcified aorta.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  



Claim to Reopen

The veteran originally filed a claim for entitlement to 
service connection for a nervous disorder in September 1976.  
The claim was denied on the merits in November 1976.  Notice 
of the denial and appellate rights was provided in November 
1976.  The veteran did not initiate an appeal.  The denial 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2005).  As a result, a claim of service connection for 
depression may now be considered on the merits only if new 
and material evidence has been received since the time of the 
last prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2005), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1976 
decision consisted of the veteran's service medical records 
and a VA discharge report dated in September 1976.  

The SMRs revealed that the veteran was noted to have anxiety 
that was not considered disqualifying on his August 1958 
entrance examination.  In November 1960 the veteran was 
examined for submarine school.  He was noted to have been 
turned down for submarines in boot camp due to anxiety noted 
at his entrance examination.  The mental status examination 
revealed no disqualifying psychiatric traits.  He was noted 
to have minimal anxiety at the time of the examination.  He 
was considered qualified psychiatrically for submarine 
school.  His August 1962 separation examination was negative 
for any reference to psychiatric disability.

A September 1976 hospital discharge report indicated that the 
veteran had been admitted for the second time.  He was self-
referred and he presented with depression and suicidal and 
homicidal ideations.  His diagnoses included reactive 
depression and character disorder.  

The veteran submitted an application to reopen his claim for 
service connection in August 2003.  Evidence received since 
the November 1976 rating decision consists of VA outpatient 
treatment reports dated from May 1978 to November 2005 and 
private treatment reports from Barnes Hospital dated in 
November 1985.

The VA outpatient treatment reports are new in that they were 
not of record before; however, they are not material.  The 
records reveal that was admitted for alcohol and marijuana 
addiction in May 1978.  In December 1987 he was treated for 
chronic alcohol use.  In January 2002 the veteran was noted 
to have depression.  In July 2002 the veteran was noted to 
have anxiety and nightmares.  

The records from Barnes Hospital are new in that they were 
not of record before; however, they are not material.  The 
records reference medical treatment for a disability 
unrelated to the veteran's claim for depression.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since November 1976 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  The veteran's claim was denied in November 
1976 because the RO found that a nervous condition the 
veteran demonstrated at the time of his entry into service 
preceded his service career and there was no evidence of any 
increase in the permanent level of the disability that 
constituted aggravation of the condition.  The SMRs revealed 
that the veteran was noted to have anxiety upon his entrance 
into service.  In November 1960 the veteran was examined for 
submarine school.  He was noted to have been turned down for 
submarines in boot camp due to anxiety noted at this entrance 
examination.  The mental status examination revealed no 
disqualifying psychiatric traits.  He was noted to have 
minimal anxiety at the time of the examination.  He was 
considered qualified psychiatrically for submarine school.  
His August 1962 separation examination was negative for any 
reference to psychiatric disability.

Since the November 1976 denial, the veteran has submitted 
evidence of treatment for alcohol, drug abuse, depression, 
and anxiety.  Despite newly received evidence, no evidence 
has been received that attributes any current disability to 
military service.  In other words, the newly received 
evidence merely shows what was known or contended previously.  
Consequently, none of the newly received evidence raises a 
reasonable possibility of substantiating the underlying 
claim.  In the absence of new and material evidence, the 
veteran's claim is not reopened.

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for depression 
(previously claimed as anxiety to include a nervous 
condition) and establish service connection for degenerative 
joint disease of the lumbar spine, a left hand disability, a 
left leg disability, tumors of the wrists and elbows, and a 
calcified aorta.

The veteran submitted his current claims for service 
connection for degenerative joint disease of the lumbar 
spine, a left hand disability, a left leg disability, tumors 
of the wrists and elbows, and a calcified aorta in March 
2002.  His claim to reopen a previously denied claim of 
service connection for depression was received in August 
2003.  

The RO wrote to the veteran in February 2003 and notified him 
of the evidence/information needed to substantiate his claims 
and establish service connection for degenerative joint 
disease of the lumbar spine, a left hand disability, a left 
leg disability, and tumors of the wrists and elbows.  He was 
told what VA would do in the development of his claims and 
what he should do to support his contentions.  The RO wrote 
to the veteran twice in April 2004.  The first letter, dated 
April 15, 2004, notified him of the evidence/information 
needed to substantiate his claims and establish service 
connection for degenerative joint disease of the lumbar 
spine, tumors of the wrists and elbows as a result of 
exposure to ionizing radiation, a calcified aorta of the 
heart, and secondary service connection for a left hand 
disability and a left leg disability.  He was told what VA 
would do in the development of his claims and what he should 
do to support his contentions.  The letter dated April 20, 
2004, specifically informed the veteran that he needed to 
submit new and material evidence for his claim for service 
connection for depression.  He was informed that new evidence 
means evidence submitted for the first time and material 
evidence is evidence that relates to an unestablished fact 
necessary to substantiate the claim.  Through this letter and 
the December 2005 statement of the case the veteran was 
informed of the bases for the previous denial and what was 
specifically required to reopen.  He was also informed as to 
what was required to substantiate the underlying claim.  
Finally, the RO wrote to the veteran in February 2006 and 
informed him of the evidence/information needed to 
substantiate his claims and establish service connection for 
degenerative joint disease of the lumbar spine, a left hand 
disability, a left leg disability, tumors of the wrists and 
elbows, and a calcified aorta.  He was told what VA would do 
in the development of his claims and what he should do to 
support his contentions.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while the veteran was 
not told of the criteria used to award disability ratings or 
the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no 
such issue is now before the Board.  Therefore, a remand in 
order to address rating or effective date issues is not 
necessary.

In regard to the application to reopen a claim of service 
connection for depression, given that new and material 
evidence has not been received, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2005).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to this claim, at 
least not until new and material evidence is received.  
Barnett, supra.  Specific notifications are required 
regarding the bases for the previous denials and of what 
would constitute new and material evidence in the context of 
the previous denials.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  Through notice letters, the 
rating decision, and the statement of the case, the veteran 
was told of the bases of the prior denial and what was 
specifically required to reopen.  Additionally, as noted 
above, he was told of what was required to substantiate the 
underlying claim.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for degenerative joint 
disease of the lumbar spine, a left hand disability, a left 
leg disability, tumors of the wrists and elbows, and a 
calcified aorta should be granted.  As for whether further 
action should have been undertaken by way of obtaining 
additional medical opinions on the questions of whether any 
current degenerative joint disease of the lumbar spine, a 
left hand disability, a left leg disability, tumors of the 
wrists and elbows, and a calcified aorta is traceable to 
military service, or to service-connected disability, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran has had 
post-service problems with some of the claimed disabilities, 
but there is no indication, except by way of unsupported 
allegation, that he has degenerative joint disease of the 
lumbar spine, a left hand disability, a left leg disability, 
tumors of the wrists and elbows, and a calcified aorta that 
may be associated with military service.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, a left hand disability, a left 
leg disability, tumors of the wrists or elbows, and a 
calcified aorta is denied.

The application to reopen a claim of service connection for 
depression is denied.


REMAND

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).  

Service medical records (SMRs) were associated with the 
claims file.  The veteran obtained 15/15 bilaterally on a 
whispered voice test.  Audiometric testing was not obtained 
at the August 1958 entrance examination.  Audiometric testing 
was obtained at the August 1962 separation examination.  
Because the audiometric test was accomplished prior to 
October 1967 the puretone thresholds are assumed to have been 
reported in ASA units which requires conversion to ISO units.  
Audiometric testing, converted from ASA to ISO units, 
revealed puretone thresholds of 20, 25, 15, 15, 25, 25, 10 
and 15 decibels in the right ear, at 250, 500, 1,000, 2,000, 
3,000, 4,000, 6,000, and 8,000 Hertz, respectively, and 20, 
25, 20, 20, 45, 40, 15, and 5 decibels for the left ear, at 
250, 500, 1,000, 2,000, 3,000, 4,000, 6,000, and 8,000 Hertz, 
respectively.  

The veteran was afforded a VA examination in August 2005.  
The examiner reported that she had reviewed the veteran's 
claims file.  Audiometric testing revealed puretone 
thresholds of 35, 40, 35, 60, and 60 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 40, 35, 40, 60, and 60 decibels for the 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The examiner diagnosed the veteran with mild 
to moderately severe sensorineural hearing loss bilaterally.  
The examiner reported that the veteran had mild hearing loss 
in his left ear at his discharge from service but that it did 
not meet the criteria for disability under VA regulations.  
She opined that it is not at least as likely that the 
veteran's current hearing loss is related to service because 
there was no acoustic damage according to VA standards at the 
veteran's discharge from service.  

The Board notes that the VA examiner based her opinion that 
the veteran's hearing loss is not related to service on what 
appears to have been an inaccurate premise that the veteran 
must reach the levels established by 38 C.F.R. § 3.385 during 
service in order for there to have been a cognizable loss of 
acuity by medical standards.  Further, it appears that she 
overlooked the fact that the results of the August 1962 
audiological examination was reported in ASA units rather 
than ISO units.  Using the ISO standards there are clearly 
elevated thresholds at 3,000 and 4,000 Hertz in one ear.  

In order to properly evaluate the veteran's claim the veteran 
should be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
VA audiological examination for 
compensation purposes.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  Audiological 
testing should be conducted, 
including speech discrimination.  
The examiner should provide an 
opinion as to the medical 
probabilities that any impairment of 
hearing acuity is traceable to the 
veteran's period of military 
service.  Consideration should be 
given to the comments above about 
the audiometric test results 
obtained during the veteran's period 
of military service.  A complete 
rationale for any opinion expressed 
must be provided.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


